Citation Nr: 0815934	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from February 11, 
2003 to July 28, 2005.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served in the Army from November 1966 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
the veteran's claim seeking entitlement to service connection 
for PTSD and assigned a 50 percent disability rating 
effective February 11, 2003.  The veteran appealed the 
initial rating assigned.  In an October 2006 rating decision, 
the RO increased the veteran's disability rating for PTSD 
from 50 percent to 100 percent, effective July 29, 2005, and 
maintained the 50 percent rating from February 11, 2003 to 
July 28, 2005.  

In February 2008, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.


FINDINGS OF FACT

With consideration of the doctrine of reasonable doubt, the 
veteran's PTSD is manifested by symptoms including severe 
depression, anxiety, avoidance, panic attacks, flashbacks, 
hypervigilance, startle response, hallucinations, and 
suicidal ideation resulting in total occupational and social 
impairment from February 11, 2003, to July 28, 2005.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 100 percent disability rating for PTSD from 
February 11, 2003, to July 28, 2005, have been met.  38 
U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied in part by a July 2003 
letter sent to the appellant that addressed three of the four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for PTSD, and of the appellant's and VA's 
respective duties for obtaining evidence.  While the 
appellant was not asked to submit any information in his 
possession to the RO, he was not prejudiced thereby, because 
his extensive VA medical records, combined with his 
statements, are sufficient to describe both the severity of 
his symptoms and their impact upon his relationships and 
employment.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records have been obtained.  The veteran was also provided 
with two VA examinations.  Additionally, the veteran was 
provided with a hearing on appeal before the undersigned 
Veterans Law Judge in February 2008.  Moreover, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
if any error was committed with respect to the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
These criteria contemplate that a  50 percent evaluation is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2007).

The veteran contends that he is entitled to a 100 percent 
disability rating from the original date of his service 
connection-February 11, 2003.  In support of his claim, he 
submitted a December 2006 letter in which a VA PTSD 
psychiatrist states that the veteran's PTSD symptoms have 
been completely disabling since he enrolled in 
the VA PTSD program in September 2002.  The veteran's 
September 2003 VA examination report similarly shows that the 
veteran had a Global Assessment of Functioning (GAF) Scale 
score of 40, which the examiner reported reflected major 
impairments in multiple areas including family relations, 
employability, and social functioning, with some impairments 
in judgment, thinking, and mood.

According to his August 2005 Application for Increased 
Compensation Based on Unemployability, the veteran last 
worked in January 2000.  By contrast, the VA PTSD 
psychiatrist stated that the veteran last worked in 2001; in 
either event, the evidence shows that the veteran has not 
worked since the original date of claim for service 
connection-February 11, 2003.  The VA examiner noted in a 
July 2006 examination that the veteran had been forced to 
retire when his company merged with another company, but that 
even prior to this layoff, the veteran had been forced to 
work mostly by himself, and in less stressful and complicated 
tasks, as a result of his irritability and concentration 
problems.  His GAF score was 30. 

The Board finds that a rating of 100 percent from February 
11, 2003, is warranted. While none of the specific symptoms 
listed in the criteria for a 100 percent rating has been 
identified in this case, the specified factors listed for 
each incremental rating are examples, rather than 
requirements for the rating, and that all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment must be considered.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In this light, the 
aforementioned VA PTSD psychiatrist's December 2006 letter, 
combined with the veteran's September 2003 VA examination 
report, support a rating of 100 percent from February 11, 
2003.  The Board is also mindful that a GAF score of 40 was 
supplied at that examination, and that GAF scores in the 
range of 31-40 reflect major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood. 
 Such symptoms and clinical findings are consistent with the 
veteran's testimony and written statements that he 
experiences impairment in multiple areas including family 
relations, employability, and social functioning.  Resolving 
reasonable doubt in the veteran's favor, the Board finds 
that, for the entire period of claim for increase, the 
symptomatology attributable to the veteran's PTSD more nearly 
approximated the schedular criteria for a 100 percent rating.  
Accordingly, a 100 percent rating is warranted from February 
11, 2003.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A schedular rating of 100 percent for PTSD is granted, for 
the entire appeal period from February 11, 2003 to July 28, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


